Name: Commission Regulation (EC) No 1514/95 of 29 June 1995 amending Regulation (EC) No 437/95 laying down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff;  cooperation policy
 Date Published: nan

 30 . 6. 95 [ EN Official Journal of the European Communities No L 147/45 COMMISSION REGULATION (EC) No 1514/95 of 29 June 1995 amending Regulation (EC) No 437/95 laying down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (&gt;), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular Articles 9 (3) and 15 thereof, Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EC) No 437/95 (4), as last amended by Regulation (EC) No 1419/95 (^ lays down detailed rules for granting a special refund for exports of poultymeat sector products to certain third countries ; Whereas certificates issued pursuant to Regulation (EC) No 437/95 are submitted to the provisions on the one hand of Commission Regulation (EEC) No 3652/81 of 18 December 1981 applying detailed rules of application to the scheme for certificates for the advance fixing of refunds in the poultrymeat and eggs sector f), as last amended by Regulation (EC) No 1030/95 (7) and on the other hand of Commission Regulation (EC) No 1521 /94 of 29 June 1994 limiting the period of validity of export licences both with and without advance fixing of the export refund (8) ; it is advisable to endorse requests made on 26 and 27 June 1995 for advance fixing certificates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 2 of Regula ­ tion (EC) No 437/95 ; '3 . Notwithstanding Article 4 ( 1 ) of Regulation (EEC) No 3652/81 , the advance fixing certificates for requests submitted on 26 and 27 June 1995 and communicated to the Commission not later than 12 noon on 28 June 1995 shall be issued on 30 June 199s: Article 2 This Regulation shall enter into force on 30 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 349 , 31 . 12 . 1994, p. 105. (3) OJ No L 282, 1 . 11 . 1975, p. 90. (4) OJ No L 45, 1 . 3 . 1995, p . 30 . H OJ No L 141 , 24. 6. 1995, p. 8 . 6 OJ No L 364, 19. 12. 1981 , p. 19 . 0 OJ No L 103, 6 . 5. 1995, p. 36. (8) OJ No L 162, 30. 6. 1994, p. 47.